an
V2)

ase 2:17-cv-01628-RFB-EJY Document 18 Filed 10/03/18 Page 1 of 2

 

awe F ILED

—— RECEIVED
meee ENTERED womzem— SERVED ON
- ——LOUNSEL/PART IES OF RECORD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eT eaaRON Carkee ee TOF7B OT 7
- Ethan Senge WW. aoe pf GT = 8 20 fp
ye, SP
4 _ UNITED STRIES DISTRICT COURy
5 DISTRICT OF NEVADA
& _ Oe -
1 Shannon Cackes a — Case ne, QITCV OL-RER GWE
8 SATION TOR SUMAN, Dury
Qiivs CRN coe
_ St cee ee cee coe ee eee ae .
WB Bean ek oe ee won
_ a Deleadants.
ee | Sk .
a HL Bassa to Rule Bb, Fed Biv. Pe, PMankbl, Shannon Corer,

 

 

fequests. Hn courk to fant ‘wm. Suatenony “Surggnents ato Moe ladediy
of _detendants §. Bean and all named defendanks so the rnskonk wih coe

 

 

foc damangs fer denis and. delay Delioerde and Loddhererk te. Maddie
Seroun medal needs LE. wnkecked ‘kooln. in Visleion ok ne 2

 

I _ _—. The“ xeosona Npecckor axe tek,

amendment to Noe U.S. Conattkudran, a |. wee

bor My wn Nhe MoansSf's declaration. ond. \pfet an SwEgark, dr wg

 

IIMohoan. 2. oe __..

 

 

oe . re a — —Resqestiuls. Sulomvbed we a
Dated Mua 1 dau ot Ockoloer. 2018 ow. ole Gtlenr. a
oe. ee _ Shanpon Cotter # 70713
PO BOX GSE
ve Ladian.. Springs NY 8270

 

 

 

 
 

t Lod VD.
BSO Ls V

 
